Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 WISCONSIN PUBLIC SERVICE CORPORATION (Exact name of registrant as specified in its charter) Wisconsin (State or other jurisdiction of incorporation or organization) 39-0715160 (I.R.S. Employer Identification No.) 700 North Adams Street P.O. Box 19001 Green Bay, Wisconsin54307-9001 800-450-7260 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Jodi J. Caro Secretary Wisconsin Public Service Corporation 130 East Randolph Street Chicago, Illinois 60601-6207 Telephone Number:800-450-7260 with a copy to: Russell E. Ryba Foley & Lardner LLP 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202 Telephone Number:(414) 297-5668 (Name, address, including zip code, and telephone number, including area code, of agent for service) Approximate date of commencement of proposed sale to the public:From time to time after the effective date of this registration statement, as the registrant shall determine in light of market conditions and other factors. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, please check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨Non-accelerated filerxSmaller reporting company¨ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered (1) Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee Senior Debt Securities $45,280* (1)Estimated solely for the purpose of computing the registration fee pursuant to Rule 457(o). *Pursuant to Rule 457(p), the registrant has offset $22,920, which is the aggregate total dollar amount of the filing fee associated with the $200,000,000 of unsold senior debt securities under the registrant’s Registration Statement on Form S-3 (Registration No. 333-177682), filed on November 3, 2011, against the amount of the registration filing fee for this registration statement ($68,200).Upon effectiveness of this registration statement, that prior Registration Statement No. 333-177682 is hereby replaced. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PROSPECTUS Subject to Completion Dated March 1, 2013 Wisconsin Public Service Corporation 700 North Adams Street P.O. Box 19001 Green Bay, Wisconsin 54307-9001 Senior Debt Securities We intend to offer up to $500,000,000 of one or more series of our senior debt securities at such times and on such terms as we may determine in the light of market conditions and other factors.The senior debt securities will be secured by a pledge of first mortgage bonds issued under our mortgage indenture.This pledge will remain in effect so long as we have other first mortgage bonds outstanding.Upon the retirement of all other first mortgage bonds, the pledge will be released.The specific designation, aggregate principal amount, purchase price, maturity, rate and time of payment of interest, and the redemption terms or other specific terms of the senior debt securities will be set forth in an accompanying prospectus supplement, together with the terms of offering of the senior debt securities.See also “Description of Senior Debt Securities.” We may sell the senior debt securities to or through underwriters and also may sell the senior debt securities directly to other purchasers or through agents.The prospectus supplement will set forth the names of any underwriters or agents involved in the sale of the senior debt securities, the nature of the underwriting arrangements, the principal amounts to be purchased by the underwriters and the compensation of the underwriters or agents. This prospectus may not be used to sell any of these securities unless accompanied by a prospectus supplement. See “Risk Factors” in the accompanying prospectus supplement or in such other document we refer you to in the accompanying prospectus supplement for a discussion of certain risks that prospective investors should consider before investing in our senior debt securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is , 2013. TABLE OF CONTENTS Summary 1 The Company 4 Use of Proceeds 4 Description of the Senior Debt Securities 4 Description of the First Mortgage Bonds 15 Plan of Distribution 18 Legal Matters 20 Experts 20 This prospectus is a part of the registration statement that we filed with the Securities and Exchange Commission.You should read this prospectus and any accompanying prospectus supplement together with the more detailed information regarding our company, our securities and our financial statements and notes to those statements that appear elsewhere in this prospectus or that we incorporate in this prospectus by reference. You should rely only on the information contained in, or incorporated by reference in, this prospectus and in any accompanying prospectus supplement.We have not authorized anyone to provide you with information different from that contained in, or incorporated by reference in, this prospectus or any prospectus supplement.You should not assume that the information in this prospectus or any prospectus supplement is accurate as of any date other than the date on the front of the prospectus or prospectus supplement, as applicable. SUMMARY This summary highlights selected information from this prospectus and may not contain all of the information that is important to you.To understand the terms of our securities, you should carefully read this prospectus with the accompanying prospectus supplement.Together these documents will give the specific terms of the securities we are offering.You should also read the documents we have incorporated by reference into this prospectus and the accompanying prospectus supplement for information on us and our financial statements. The Offering Company Wisconsin Public Service Corporation Securities Being Offered Not exceeding $500,000,000 Senior Debt Securities The Company Business Regulated electric and natural gas utility Service Area Approximately 11,000 square miles in northeastern Wisconsin and an adjacent portion of the Upper Peninsula of Michigan Sources of Total Operating Revenues for the Year Ended December31, 2012 80% Electric; 20% Natural Gas Customers (approximate) at December31, 2012 Electric-443,000; Natural Gas-321,000 Sources of Electric Supply in 2012
